Title: To James Madison from James Monroe, 5 February 1817
From: Monroe, James
To: Madison, James


        
          Department of State February 5th. 1817.
        
        The Secretary of State to whom has been referred the resolution of the Senate of the 28th. of last month, requesting the President to cause to be laid before the Senate such information as he may possess touching the execution of so much of the first article of the late Treaty of peace and amity between his Britannic Majesty and the United States of America as relates to the restitution of slaves, has the honor to submit to the President the accompanying papers marked A. B. C. D. & E. as containing all the information in this department supposed to be called for by the said resolution. All which is respectfully submitted.
        
          Jas. Monroe
        
      